 



EXHIBIT 10.1
EXECUTION COPY
[PEABODY]
THIRD AMENDMENT TO AND WAIVER UNDER AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     THIS THIRD AMENDMENT TO AND WAIVER UNDER AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT (this “Amendment”), dated as of October 26, 2007, is entered
into among P&L RECEIVABLES COMPANY, LLC (the “Seller”), PEABODY ENERGY
CORPORATION, (the “Servicer”), the various Sub-Servicers listed on the signature
pages hereto (the “Sub-Servicers”), Market Street Funding LLC (as successor to
Market Street Funding Corporation, the “Issuer”), the financial institutions
party to the Agreement (as defined below) as LC Participants (the “LC
Participants”), and PNC BANK, NATIONAL ASSOCIATION, as Administrator (the
“Administrator”) and as LC Bank (the “LC Bank”).
RECITALS
     1. The parties hereto are parties to the Amended and Restated Receivables
Purchase Agreement, dated as of September 30, 2005 (as amended, amended and
restated, supplemented or otherwise modified through the date hereof, the
“Agreement”); and
     2. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement.
     SECTION 2. Amendments to the Agreement.
     (a) The definition of “Monthly Settlement Date” set forth in Exhibit I to
the Agreement is hereby amended and restated in its entirety as follows:
     “Monthly Settlement Date” means (a) for any calendar month other than the
calendar months of November 2007, December 2007, January 2008 or February 2008,
the twenty-first day of such calendar month (or the next succeeding Business Day
if such day is not a Business Day), beginning March 21, 2002 and (b) for each of
the calendar months of November 2007, December 2007, January 2008 and
February 2008, the twenty-fifth day of such calendar month (or the next
succeeding Business Day if such day is not a Business Day).
     SECTION 3. Waiver.
     (a) Pursuant to the terms of Section 2(l)(iv) of Exhibit IV to the
Agreement, the Information Package (the “October Information Package”) required
to be delivered by the Servicer to the Administrator in connection with the
Monthly Settlement Date in October 2007

 



--------------------------------------------------------------------------------



 



was due on October 18, 2007 (the “Due Date”). The Servicer has breached its
covenant to deliver to the Administrator the October Information Package by the
Due Date (the “Breach”) and, as a result, the Termination Event set forth in
clause (d) of Exhibit V of the Agreement has occurred and is continuing (the
“Information Package Termination Event”). The Seller and the Servicer have
requested that each of the Administrator, the LC Bank and the LC Participant
(collectively, the “Waiving Parties”) (a) extend the Due Date for the October
Information Package to November 1, 2007 (the “Extension Date”) and (b) waive the
Information Package Termination Event arising solely as a result of the Breach
as strictly described herein. Each of the Waiving Parties hereby (a) consents to
the Extension Date and (b) waives the Information Package Termination Event
occurring solely as a result of the Breach as strictly described herein;
provided, that, any failure by the Servicer to deliver to the Administrator the
October Information Package on or before the Extension Date shall constitute a
breach of Section 2(l)(iv) of Exhibit IV to the Agreement and a Termination
Event under clause (d) of Exhibit V of the Agreement; provided, further, that
any other failure by the Servicer to satisfy the requirements set forth in
Section 2(l)(iv) of Exhibit IV to the Agreement shall constitute a breach
thereof and a Termination Event under clause (d) of Exhibit V of the Agreement.
     (b) Except as specifically waived or modified hereby, (i) all of the terms,
conditions and provisions of the Agreement and each other Transaction Document
shall stand and remain unchanged and in full force and effect, and (ii) the
Waiving Parties waive none of, but instead, expressly reserve all of their
claims, rights, powers and remedies, whether as a matter of contract, tort or
other applicable law with respect to the Agreement and each other Transaction
Document. The waiver provided for herein shall be strictly construed and limited
as provided herein.
     SECTION 4. Representations and Warranties. Subject to the waiver strictly
described herein, each of the Seller, the Servicer and the Sub-Servicers hereby
represents and warrants to the Administrator and the Purchasers as follows:
     (a) Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
     (b) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.
     (c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.
     SECTION 5. Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
(or in any other Transaction

- 2 -



--------------------------------------------------------------------------------



 



Document) to “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Agreement shall be deemed to be references to the Agreement as
amended by this Amendment. This Amendment shall not be deemed, either expressly
or impliedly, to waive, amend or supplement any provision of the Agreement other
than as set forth herein.
     SECTION 6. Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrator of:
     (a) counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the other parties hereto; and
     (b) such other documents and instruments as the Administrator may
reasonably request.
     SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.
     SECTION 8. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Illinois.
     SECTION 9. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signatures begin on next page]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                  P&L RECEIVABLES COMPANY, LLC, as Seller    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
           
 
  Name:   WALTER L. HAWKINS, JR.    
 
  Title:   TREASURER & VP    
 
                PEABODY ENERGY CORPORATION, as Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
           
 
  Name:   WALTER L. HAWKINS, JR.    
 
  Title:   TREASURER & VP    

Third Amendment to A&R RPA (Peabody)

S-1



--------------------------------------------------------------------------------



 



                  ARCLAR COMPANY, LLC,
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
           
 
  Name:   WALTER L. HAWKINS, JR.    
 
  Title:   TREASURER & VP    
 
                BLACK BEAUTY COAL COMPANY, LLC
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
           
 
  Name:   WALTER L. HAWKINS, JR.    
 
  Title:   TREASURER & VP    
 
                CABALLO COAL COMPANY,
as Sub-Servicer    
 
           
 
  By:   /s/ Walter L. Hawkins, Jr.    
 
           
 
  Name:   WALTER L. HAWKINS, JR.    
 
  Title:   TREASURER & VP    

Third Amendment to A&R RPA (Peabody)

S-2



--------------------------------------------------------------------------------



 



              COALSALES, LLC,
as Sub-Servicer
 
       
 
  By:   /s/ Walter L. Hawkins, Jr.
 
       
 
  Name:   WALTER L. HAWKINS, JR.
 
  Title:   TREASURER & VP
 
            COALSALES II, LLC,
as Sub-Servicer
 
       
 
  By:   /s/ Walter L. Hawkins, Jr.
 
  Name:  
 
 WALTER L. HAWKINS, JR.
 
  Title:   TREASURER & VP
 
            COALTRADE, LLC,
as Sub Servicer
 
       
 
  By:   /s/ Walter L. Hawkins, Jr.
 
       
 
  Name:   WALTER L. HAWKINS, JR.
 
  Title:   TREASURER & VP
 
            COALTRADE INTERNATIONAL, LLC,
as Sub-Servicer
 
       
 
  By:   /s/ Walter L. Hawkins, Jr.
 
       
 
  Name:   WALTER L. HAWKINS, JR.
 
  Title:   TREASURER & VP

Third Amendment to A&R RPA (Peabody)

S-3



--------------------------------------------------------------------------------



 



              PEABODY HOLDING COMPANY, LLC,
as Sub-Servicer
 
       
 
  By:   /s/ Walter L. Hawkins, Jr.
 
       
 
  Name:   WALTER L. HAWKINS, JR.
 
  Title:   TREASURER & VP
 
            PEABODY WESTERN COAL COMPANY,
as Sub-Servicer
 
       
 
  By:   /s/ Walter L. Hawkins, Jr.
 
       
 
  Name:   WALTER L. HAWKINS, JR.
 
  Title:   TREASURER & VP
 
            POWDER RIVER COAL, LLC
as Sub-Servicer
 
       
 
  By:   /s/ Walter L. Hawkins, Jr.
 
       
 
  Name:   WALTER L. HAWKINS, JR.
 
  Title:   TREASURER & VP
 
            TWENTYMILE COAL COMPANY,
as Sub-Servicer
 
       
 
  By:   /s/ Walter L. Hawkins, Jr.
 
       
 
  Name:   WALTER L. HAWKINS, JR.
 
  Title:   TREASURER & VP

Third Amendment to A&R RPA (Peabody)

S-4



--------------------------------------------------------------------------------



 



              MARKET STREET FUNDING LLC, as Issuer
 
       
 
  By:   /s/ Doris J. Hearn
 
       
 
  Name:   Doris J. Hearn
 
  Title:   Vice President
 
            PNC BANK, NATIONAL ASSOCIATION,     as Administrator
 
       
 
  By:   /s/ William P. Falcon
 
       
 
  Name:   William P. Falcon
 
  Title:   Vice President
 
            PNC BANK, NATIONAL ASSOCIATION,     as the LC Bank and as an LC
Participant
 
       
 
  By:   /s/ William P. Falcon
 
       
 
  Name:   William P. Falcon
 
  Title:   Vice President

Third Amendment to A&R RPA (Peabody)
S-5

